COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00117-CR


Charlotte Whiting                         §   From the 297th District Court

                                          §   of Tarrant County (1232597D)

v.                                        §   February 7, 2013

                                          §   Per Curiam

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       PER CURIAM
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00117-CR


CHARLOTTE WHITING                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

      Appellant Charlotte Whiting appeals her conviction and three year prison

sentence imposed by the trial court after she pled guilty without a plea bargain to

prostitution enhanced to a second degree felony by three or more prior

convictions. We affirm.




      1
       See Tex. R. App. P. 47.4.


                                         2
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel, accompanied by a brief in support of that motion. In the

brief, counsel states that in his professional opinion this appeal is frivolous and

without merit. Counsel’s brief and motion meet the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. Appellant filed a pro se response to the Anders brief. The State has filed

a letter response, stating that it agrees with Appellant’s counsel that there is no

reversible error.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders,

this court is obligated to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, the State’s letter,

and Appellant’s response to counsel’s brief. We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the record that

might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–

28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6




                                         3
(Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw and

affirm the trial court’s judgment.


                                                PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 7, 2013




                                      4